--------------------------------------------------------------------------------

Exhibit 10.54
 
[image00005.jpg]


7th October 2015
 
PRIVATE & CONFIDENTIAL
 
George Fairweather
 
Dear George,
 
Your Corporate Travel & Expense support for Walgreens Boots Alliance, Inc.


This letter is to confirm the terms which will apply to you as you travel
between the United Kingdom and the United States in your role as Executive Vice
President and Global Chief Financial Officer for Walgreens Boots Alliance, Inc.
(WBA). This support is directly related to all business travel and does not
constitute an assignment or secondment. The support consists of tax support and
equalization and may also include allowances and reimbursements consistent with
the WBA business travel guidelines and is calculated using the same standards
and basis for global assignments.



1. Duration of and terms applicable to this co-location support




(a) As a Section 16 Officer for WBA, the start and continuation of the
co-location support is contingent upon approval of the WBA Board of Directors
Compensation Committee.




(b) The support will be retroactively applied from 1 January, 2015, and will
continue as long as you are employed in this role, or until it is no longer
approved by the Company.




2. Tax and social security




(a) WBA will “Tax Equalise” you on your travel and accommodation expenses
incurred which are necessary in undertaking duties of your global employment.

WBA will calculate the UK tax and National Insurance contributions, which would
be due in respect of the Tax Equalised Amounts if you were working in the UK
(your “UK Hypothetical Tax”).


The Tax Equalised Amounts will be increased or decreased such that, after
deduction of any UK and US income tax and social security contributions which
actually apply to the Tax Equalised Amounts, the sums due to you will be equal
to the sums which would have been due if UK Hypothetical Tax had been deducted
instead.  (Please note that Tax Equalisation will not take account of the impact
of your travel on your personal investments.)



(b) You will be provided a tax consultant (see section d, below).  However, it
is your responsibility to comply with UK and US tax laws and to ensure that your
tax returns are properly submitted within the relevant deadlines.  It is also
your responsibility to promptly recover any overpayment of tax or social
security contributions made to any relevant authority for the benefit of WBA and
to pay over any such sums recovered to WBA promptly.

 

--------------------------------------------------------------------------------

[image00005.jpg]



(c) You are eligible to receive tax advice annually at WBA’s expense, from tax
advisers nominated by WBA from time to time (and subject to such financial
and/or other conditions as WBA may from time to time impose) in respect of both
UK and US tax returns relating to this program.  Such advice will be provided in
relation to remuneration from your employment only.  WBA will not pay for
additional tax planning advice, for example in relation to personal investments.
Any penalties or interest charges incurred because you fail to provide
information or documentation requested by the nominated tax adviser promptly
will be your responsibility.  WBA will not reimburse you in respect of any such
costs.




(d) If your employment terminates on resignation the cost of any subsequent
advice provided to you in respect of tax return preparation may be your
responsibility and no reimbursement will be made by WBA.  If this agreement
results in a repayment of UK taxes, WBA advisers will calculate the split
between the amount due to you and the portion payable to WBA.   WBA reserves the
right to make deductions in accordance with paragraph 4 in this regard.




3. Deductions



By signing this agreement you authorise WBA to deduct from your remuneration or
other sums owed to you by WBA (whether during or after termination of your
employment) all sum(s) due from you to WBA, without prejudice to Company’s other
rights and remedies.



4. Business expenses



You will be reimbursed in respect of expenses incurred wholly and necessarily in
the proper performance of your duties in accordance with WBA’s policy from time
to time.  Your expenses will be reimbursed by WBA on behalf of WBA in monthly in
arrears, provided that you have supplied evidence satisfactory to WBA that the
expenditure has been properly incurred in good time.


Please would you sign, date and return to me the duplicate copy of this letter
to confirm that you have read, understand and agree to its contents.  The
additional copy is for you to keep.


Yours sincerely,
 
/s/  Thomas Sondergeld


Thomas Sondergeld
Vice President Global Benefits & Mobility
Walgreens Boots Alliance, Inc.


I confirm that I have read, understand and agree to be bound by the contents of
this support agreement.


George Fairweather


/s/  George Fairweather
Signed


28 October 2015
Date signed
 
 

--------------------------------------------------------------------------------